

Exhibit 10.1
EQUITY RESIDENTIAL
FORM OF 2015 PERFORMANCE AWARD AGREEMENT


This 2015 Performance Award Agreement is made as of February 5, 2015 between
Equity Residential (the “Company”) and _______________ (the “Grantee”).


RECITALS


A.The Company, acting pursuant to authorization from its Board of Trustees and
its Compensation Committee (the “Compensation Committee”), hereby grants the
Grantee a Performance Award (“Award”) as of the date hereof and as more fully
set forth on Schedule A.
B.The Grantee can earn from 0% to 200% of the target number of Restricted Shares
and/or Restricted Units that comprise the Award based on the Company’s absolute
and relative Total Shareholder Return (“TSR”) as further described herein for
the period beginning January 1, 2015 and ending December 31, 2017 (the
“Performance Period”).


C.    The Award, issued pursuant to the Company’s 2015 Long-Term Incentive Plan
(“LTI Plan”) and its 2011 Share Incentive Plan (“2011 Plan”), references a
target number of Restricted Shares and/or Restricted Units. The Grantee
previously made an election to have the Award settled after the end of the
Performance Period in the form of either Restricted Shares and/or Restricted
Units. To the extent that the Grantee elected to receive Restricted Units, the
Restricted Units will be legally issued at the time of grant at the maximum 200%
of the target amount. To the extent that the Grantee elected to receive
Restricted Shares, such shares will not be legally issued at the time of grant,
but the Award will be settled after the end of the Performance Period in the
form of Restricted Shares.


NOW, THEREFORE, the Company and the Grantee agree as follows:


1.
Performance Metrics



The following Performance Metrics will determine the actual number of Restricted
Shares and/or Restricted Units the Grantee may earn pursuant to the Award at the
end of the Performance Period:


a.Absolute TSR Metric: A percentage of 25% of the target Award will be earned
based on comparing the Company’s TSR over the Performance Period to absolute
targets as follows:
The Company’s TSR
 
Percentage of 25% Earned*
< 4%
 
0%
4% (“threshold”)
 
50%
8% (“target”)
 
100%
12% or > (“maximum”)
 
200%



* For results between threshold and target, or between target and maximum, the
percentage of 25% of the target
Award earned shall be based on interpolation.

1



--------------------------------------------------------------------------------





b.Relative TSR Rank against the TSR of the member companies comprising the FTSE
NAREIT Equity Apartments Index (Ticker: FNAPT) (excluding the Company): A
percentage of 50% of the target Award will be earned based on the percentile
ranking of the Company’s TSR against the TSR of each of the member companies
comprising the FTSE NAREIT Equity Apartments Index (Ticker: FNAPT), as adjusted
to exclude the Company from the index (the “Apartment Index”) for the
Performance Period as follows:


EQR Relative TSR Rank
to Companies in the Apartment Index*




Percentage of 50% Earned**
<25th percentile
0%
25th percentile (“threshold”)
50%
50th percentile (“target”)
100%
80th percentile or > (“maximum”)
200%



*
Calculated pursuant to the method known as the “Continuous Percentile Rank
Calculation” which interpolates the Company’s rank in relation to the peers that
perform just above and below the Company. Schedule B sets forth further details
on this calculation.



**
For results between threshold and target, or between target and maximum, the
percentage of 50% of the target Award earned shall be based on interpolation.



c.Relative TSR Rank against the TSR of the member companies comprising the FTSE
NAREIT Equity REITs Index (Ticker: FNRE) (including the Company): A percentage
of 25% of the target Award will be earned based on the percentile ranking of the
Company’s TSR against the TSR of each of the member companies comprising the
FTSE NAREIT Equity REIT Index (Ticker: FNRE), including the Company (the “REIT
Index”) for the Performance Period as follows:


EQR Relative TSR Rank
to Companies in the REIT Index*




Percentage of 25% Earned**
<25th percentile
0%
25th percentile (“threshold”)
50%
50th percentile (“target”)
100%
80th percentile or > (“maximum”)
200%



*
Calculated pursuant to the method known as the “Discrete Percentile Rank
Calculation” which ranks the Company against its peers in an evenly stacked
fashion, placing the top performer at the 100th percentile and the bottom
performer at the zero percentile, with evenly spaced percentiles. Schedule B
sets forth further detail on this calculation.



**
For results between threshold and target, or between target and maximum, the
percentage of 25% of the target Award earned shall be based on interpolation.




2



--------------------------------------------------------------------------------



Note: Performance against each metric is measured separately of the others. As
an example:


Absolute TSR
(25% of Award)


Relative TSR vs. Apartment Index companies
(50% of Award)
Relative TSR vs. REIT Index companies
(25% of Award)
Result = 7.6% TSR
7.6% = 95% of target
Pct of 25% earned = 95%
25% x 95% = 24%
Result = 50th percentile
50th = 100% of target
Pct of 50% earned = 100%
50% x 100% = 50%


Result = 58th percentile
58th = 127% of target
Pct of 25% earned = 127%
25% x 127% = 32%
Actual Award = 24% + 50% + 32% = 106% of Target 



The Compensation Committee as promptly as practicable (but in no event later
than 30 days) following the conclusion of the Performance Period shall (i)
determine the performance of the Company’s TSR over the Performance Period as
compared against the Performance Metrics established for the period; (ii)
determine and issue to the Grantee the number of Restricted Shares earned by the
Grantee in settlement of the Award; and (iii) determine and true-up the actual
number of Restricted Units that are earned by the Grantee. Any Restricted Units
the Grantee was awarded that are in excess of the number actually earned at the
end of the Performance Period, as determined by the Compensation Committee,
shall be forfeited and become null and void.


2.Total Shareholder Return (“TSR”)


a.The Company’s TSR represents the compounded annual return of an investment in
one common share of Equity Residential over the Performance Period, expressed as
a percentage (and sometimes commonly referred to as the “compound annual growth
rate”, or “CAGR”), assuming the following:


(i)
Beginning Share Price: $77.68 which is the average closing price of a common
share of Equity Residential over the first 20 trading days of the Performance
Period.



(ii)
Ending Share Price: average closing price of a common share of Equity
Residential over the last 20 trading days of the Performance Period, except as
set forth in the Change in Control provisions of Section 3.



(iii)
Dividends are reinvested in additional common shares of Equity Residential on
the ex-dividend date for such dividend at the closing price of a common share of
Equity Residential.



The Compensation Committee shall make equitable adjustments to the Company’s TSR
and the Grantee’s target numbers of Restricted Shares and/or Restricted Units to
take into account any extraordinary, unusual or non-recurring corporate events
affecting the Company as described in Section 13 of the 2011 Plan, such as
spin-offs, stock splits, reverse splits, special dividends, recapitalizations,
reclassifications and similar events.



3



--------------------------------------------------------------------------------



b.The TSR of each of the member companies comprising the Apartment Index and
REIT Index over the Performance Period shall be calculated using the
methodologies analogous in all material respects to those used for the
calculation of the Company’s TSR as described in Section 2(a) to provide a fair
comparison of TSRs, and as is the case with the Company, the Compensation
Committee shall make equitable adjustments to the TSR of such member companies
to take into account any extraordinary, unusual or non-recurring corporate
events as described in Section 13 of the 2011 Plan affecting such member
companies, such as spin-offs, stock splits, reverse splits, special dividends,
recapitalizations, reclassifications and similar events. Also, any such member
company that files for bankruptcy during the Performance Period shall have a
minus 100% value assigned to its TSR for purposes of ranking such company within
its relevant index or indicies.
  
c.Companies that are not public throughout the entire Performance Period will be
excluded from the calculations of all TSR rankings. In addition, a member
company of the Apartment Index will be excluded from the calculations of TSR
rankings in both the Apartment Index and REIT Index if on the last day of the
Performance Period such company is under a definitive agreement to be acquired
or merged out of existence during the next 12 months.


3.    Change in Control


If a Change in Control occurs at any time prior to the end of the Performance
Period, the Award shall fully vest on the date of the Change in Control, and the
Award shall be valued as though the Performance Period had ended on the date of
the Change in Control and the Ending Share Price for the Company and the
relevant index companies shall be the closing price of each company’s common
shares on the date of the Change in Control (as opposed to a trailing average),
to determine the actual number of Restricted Shares and/or Restricted Units that
are earned by the Grantee, which shall be a percentage (from zero to 200%) of
the target Award. In the event of any conflict between the terms of this Section
3 and the terms set forth in the 2011 Plan and any “change in control” agreement
between the Company and the Grantee entered into prior to the date hereof, the
terms of this Section 3 shall control.


4.    Vesting/Other Terms


a.Restricted Shares are unvested common shares of beneficial interest of the
Company. Restricted Units are a special class of interest (formerly referred to
as LTIP Units) in ERP Operating Limited Partnership (“ERP”), the Company’s
operating partnership, which are subject to vesting and other tax
considerations. Each Restricted Unit is convertible, under certain conditions,
into one OP Unit, which is a class of partnership interest in ERP that can be
exchanged for an EQR common share.


b.All Restricted Shares and/or Restricted Units issued shall, subject to the
proration provisions in Section 6 hereof dealing with termination of employment
during the first year of the Performance Period, fully vest three years after
the date hereof (or if the Company is in a lockout period, the Restricted Shares
and/or Restricted Units will vest on the first business day after the lockout
period ends), subject to continued employment, with accelerated vesting upon
death, disability, qualifying retirement (Age 62 and Rule of 70) or Change in
Control.



4



--------------------------------------------------------------------------------



c.Any Restricted Units issued will be known as the Series 2015C Restricted Units
and are issued subject to the terms and conditions contained in the Certificate
of Designation of Series 2015C Restricted Units of ERP Operating Limited
Partnership dated of even date herewith.


5.    Dividend Equivalent Payment


a.    With respect to an Award granted to the Grantee which will be settled in
the form of Restricted Shares after the end of the Performance Period, the
Company shall not pay the Grantee any dividends on such shares. Once the number
of Restricted Shares earned has been determined after the end of the Performance
Period, the Company shall make a payment in cash without interest (prior to the
issuance date of the Shares and no later than 14 days following such
determination date) to the Grantee in an amount equal to the amount of any and
all cash dividends that would have been paid on those Restricted Shares had they
been outstanding and entitled to dividends during the period from the grant date
to the date of issuance. This cash payment will be considered compensation for
all purposes.


b.    With respect to any Restricted Units granted to the Grantee, the Company
shall cause ERP to pay the Grantee a distribution in the amount of 10 percent of
any and all cash distributions (“Partial Distributions”) paid on OP Units during
the period from the grant date to the date of final determination and true-up of
Restricted Units earned. Partial Distributions are non-forfeitable when paid,
whether or not the underlying Restricted Units are eventually earned or vested
pursuant to the terms of this Agreement. Once the number of Restricted Units
earned has been determined and trued-up at the end of the Performance Period,
ERP shall make a retroactive payment in cash without interest (no later than 14
days following such determination date) to the Grantee in the amount of any and
all cash distributions that would have been paid on those earned Restricted
Units had they been outstanding and entitled to full distributions during the
period from the grant date to such determination and true-up, less any
previously paid Partial Distributions. If for any reason ERP is unable to make
the retroactive payment to the Grantee required by this Section, the Company
shall do so.


6.    Termination of Employment


a.    If a “Qualified Termination” of employment occurs during the first year of
the Performance Period, the Grantee’s Award shall be prorated in the proportion
that the number of days employed during such year bears to 365 (or 366 if such
year is a leap year), as the award represents payment for services to be
provided during the first year of the Performance Period. For example, if the
Grantee had a Qualified Termination of employment on October 1, 2015, Grantee
would have earned 9/12 of the Award, and 3/12 of the Award would be forfeited.
The number of Restricted Shares and/or Restricted Units earned (based on the
pro-rated Award) will continue to be determined at the end of the Performance
Period.


b.Qualified Termination is defined as: Termination of employment due to Death,
Disability or Retirement at or after age 62, or in accordance with the Rule of
70. Vesting is immediate for all Qualified Termination events, other than Rule
of 70 retirement where vesting continues after retirement, provided the Grantee
honors the non-compete/employee non-solicitations agreement.



5



--------------------------------------------------------------------------------



c.If the Grantee’s employment terminates prior to vesting of the Award for any
reason other than pursuant to a Qualified Termination, any unvested Awards shall
be forfeited, unless the Compensation Committee determines otherwise.


7.    Notices


Any notice to be given under the terms of this Award Agreement to the Company
shall be addressed to the Company in care of its Secretary, and any notice to be
given to the Grantee shall be addressed to the address as set forth in the
Company’s records. Either party may hereafter designate a different address for
notices to be given to it or him or her.


8.    Titles


Titles and captions are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
Capitalized terms used but not defined herein shall have the respective meanings
ascribed thereto in the 2011 Plan or as the context otherwise reasonably
indicates.


9.    Amendment


This Award Agreement may be amended only by a writing executed by the parties
hereto which specifically states that it is amending this Award Agreement.


10.    Governing Law


The laws of the State of Maryland shall govern the interpretation, validity,
administration, enforcement and performance of the terms of this Award Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

6



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the aforesaid date.


EQUITY RESIDENTIAL
                
By: /s/ Bruce C. Strohm            
Bruce C. Strohm
Executive Vice President and General Counsel




The foregoing Award Agreement is hereby accepted and the terms and conditions
thereof hereby agreed to by the undersigned.


GRANTEE




                                        






7



--------------------------------------------------------------------------------





 
SCHEDULE A




Name of Grantee




Target number of Restricted Units
 _______


200% of this target number, or _______ Restricted Units, will be issued, subject
to true up at end of Performance Period
   
Target number of Restricted Shares




________
Performance Period
January 1, 2015 to December 31, 2017










8



--------------------------------------------------------------------------------



SCHEDULE B


A.    “Continuous Percentile Rank Calculation” steps:


1)    Determine ranks for peers performing just above and just below the Company
per:
        
   Formula:
P%peer
=
1
-
(R - 1)
(N - 1)



R = Peer’s rank against all other peers, excluding the Company.
N = Total number of peers, excluding the Company.


2)    Determine the Company’s interpolated percentage rank per:


P% company
=
P%a
+
(P%b  - P%a)
x
(TSRa  - TSRcompany)
(TSRa  - TSRb)



P%a and TSRa = Percentile Rank and TSR for peer just above the Company.
P%b and TSRb = Percentile Rank and TSR for peer just below the Company.
P%company and TSRcompany = Percentile Rank and TSR for the Company.


B.    “Discrete Percentile Rank Calculation”


   Formula:
P%
=
1
-
(R - 1)
(N - 1)



R = Company’s numerical rank against its peers.
N = Total number of peers, including the Company.





9

